UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1634



WILLIAM C. THOMPSON,

                                                  Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT      OF   GAME      AND   INLAND
FISHERIES,

                                                   Defendant - Appellee,


          and


ROGER CHAFFE;   DON    HINCHEY;   DAN    HALL;   MR.
WOODFIN,

                                                             Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:05-cv-00109-jpj)


Submitted: August 24, 2006                       Decided: August 29, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
William C. Thompson, Appellant Pro Se. John Kenneth Byrum, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           William C. Thompson appeals the district court’s judgment

granting summary judgment to the Virginia Department of Game and

Inland   Fisheries.   We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Thompson v. Virginia Dep’t of Game and

Inland Fisheries, No. 1:05-cv-00109-jpj (W.D. Va. May 14, 2006).

We also deny as moot Thompson’s motion to expedite the appeal.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -